Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought to recover compensation for injuries sustained by a young lady who was a passenger in an automobile driven by one James De Rose, between Havana and Mason City, Illinois, on Detour Route No. 3, on the 15th day of August, 1926. The respondent submits an argument in defense, setting forth the fact that the State of Illinois did not take control of this road and states in his brief, the following section of the statute: “That the public highways upon which said roads are being constructed shall, during the construction period and continuously thereafter, be under the jurisdiction and control of said Department of Public Works and Buildings, but the duty of maintaining such highways shall rest on the local authorities until said construction work has been completed.” Section 277, Chapter 121, Smith-Hurd’s Revised Statutes 1927. The court is of the opinion that the contention of the respondent is correct. While the accident is regretable, yet, bearing in mind, the citation referred to, no damages can be allowed, either as a matter of law, or as a matter of equity and good conscience. Therefore, it is recommended that the claim be denied and the case dismissed. On September 10, 1929, upon petition for rehearing the following additional opinion was filed: This matter coming on to be heard upon the petition for rehearing and the court being fully advised in the premises, finds that there is no cause shown for a rehearing. Therefore the petition for a rehearing is denied.